Citation Nr: 0947963	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1969 to 
November 1973.  He died in October 2005.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran died in October 2005; he was not in receipt of a 
total disability evaluation for 10 years prior to his death.


CONCLUSION OF LAW

Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).

In the present case, the Board notes that the relevant facts 
are not in dispute.  Where the law is determinative of the 
issue on appeal, there is no further evidence to be 
developed.  Accordingly, the Board finds that the provisions 
of the VCAA are not applicable to this issue because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the current 
issue on appeal.  Nevertheless, the Board is satisfied that 
the record has been fully developed as to the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that a 
Veteran's death was not the result of willful misconduct, and 
at the time of death, the Veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: (1) that the Veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the Veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or, (3) that the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2009).

"Entitled to receive" in this context includes the situation 
where a Veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision.  38 C.F.R. § 
3.22(b) (2009).  Any claim of CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) 
(per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002).  This specific allegation must assert 
more than merely disagreement with how the facts of the case 
were weighed or evaluated.  In other words, to present a 
valid claim of CUE, the claimant cannot simply request that 
the Board reweigh or reevaluate the evidence.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  In this case, no allegation 
of CUE has been made referable to prior rating decisions 
concerning the level of the Veteran's disability.  Therefore, 
this provision is inapplicable.

The Veteran died in October 2005.  At that time, service 
connection was in effect for degenerative disc disease of the 
lumbar spine with low back strain, chronic lumbar strain and 
fractured mandible, left condyle, with a combined evaluation 
of 60 percent under the rating schedule, effective in October 
2000.  Additionally, a total disability rating based on 
individual unemployability had been granted in April 2004, 
effective April 8, 2001.  This means that the Veteran was 
considered totally disabled for less than five years 
preceding his death.  This is less than the statutory 
requirement for benefits under U.S.C.A. § 1318.  Therefore, 
compensation under this provision is denied.

On a final note, the Board observes that DIC claims are not 
subject to "hypothetical entitlement" analysis.  Rodriguez v. 
Peake, 511 F.3d 1147 (2008).  In other words, the Board need 
not consider whether the Veteran hypothetically would have 
been entitled to a total disability rating for at least ten 
years preceding his death based on evidence in the claims 
folder or in VA custody prior to his death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998).  Furthermore, as explained above, there 
is no allegation of CUE regarding any prior rating decisions.  
Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.
ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

The Veteran served on active duty from November 1969 to 
November 1973; he died in October 2005.  The appellant, his 
widow, has filed a claim for DIC for service-connected death 
benefits.  She asserts that service connection is warranted 
for the cause of the Veteran's death, in part, because in-
service exposure to asbestos caused the lung disorder(s) that 
led to his death.

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  This issue will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of a Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a).

During the development of the instant claim, a VA opinion was 
obtained in August 2006.  The VA physician noted the 
Veteran's heavy past history of tobacco abuse and history of 
limited asbestos exposure in service.  However, while the VA 
physician offered an etiological opinion related to the 
appellant's assertion regarding asbestos exposure, he did not 
provide an etiological opinion as to whether any of the 
Veteran's service-connected disabilities caused or 
contributed to his death.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to obtain a medical opinion, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As the VA physician did not 
address all theories of entitlement in the August 2006 
opinion, a new VA opinion must be obtained to determine 
whether the Veteran's service-connected disabilities caused 
or contributed to the Veteran's death.

Finally, the Court held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. As the December 2005 and May 2006 VCAA notice 
letters did not inform the appellant of the conditions for 
which the Veteran was service-connected at the time of his 
death, the Board finds that a remand is also required so that 
the appellant can be provided with a VCAA notice letter that 
fully complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with VCAA notice, 
noting (1) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate the 
DIC claim based on both service-connected 
disorders and conditions not yet service-
connected.

2.	Refer the case to an examiner for a VA 
medical opinion.  The reviewing examiner 
must be provided with the entire claims 
folder, including a copy of this REMAND.  
The opinion should reflect that a review 
of the claims folder was completed.  After 
reviewing the record, the reviewing VA 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's service-connected 
degenerative disc disease of the lumbar 
spine, chronic lumbar strain and/or 
fractured mandible, left condyle, 
contributed substantially or materially to 
the Veteran's death, combined to cause 
death, or aided or lent assistance to the 
production of his death.  A detailed 
rationale, including pertinent findings 
from the record, should be provided for 
all opinions.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


